826 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George LEONARD, Jr., Robert E. Leonard, Thomas R. Leonard,Steven G. Leonard, Plaintiffs-Appellees,v.MERRILL, LYNCH, PIERCE, FENNER & SMITH, INC., Thomas H.Henson, James Ward, Russell Mann, Defendants-Appellants.
No. 86-1553.
United States Court of Appeals, Sixth Circuit.
Aug. 20, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and WELLFORD, Circuit Judges.

ORDER

1
The defendants appeal from an order dismissing pendent state claims and denying their motion to compel arbitration of the remaining claims in this securities action.  They now move to remand this matter in light of the Supreme Court's intervening decision in Shearson/American Express, Inc. v. McMahon, 107 S.Ct. 2332 (1987).  The plaintiffs have not responded.


2
Relying upon Wilko v. Swan, 346 U.S. 427 (1953) and McMahon v. Shearson/American Express, Inc., 788 F.2d 94 (2d Cir.1986), the district court found that claims brought under Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. Sec. 78j(b), Section 17(a) of the Securities Act of 1933, 15 U.S.C. Sec. 77 and the Racketeer Influenced and Corrupt Organizations Act are not arbitrable, and accordingly denied the defendants' motion to compel arbitration.


3
In Shearson/American Express, Inc. v. McMahon the Supreme Court held that claims under both Section 10(b) of the Securities Exchange Act and RICO are arbitrable.


4
Therefore,


5
It is ORDERED that the motion to remand is granted.  The matter is remanded to the district court for reconsideration in light of Shearson/American Express, Inc. v. McMahon.